DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-3-2021 has been entered.
	Claims 1-3, 5, 7, 9, 11-16, 25, 29, and 41 have been amended.  New claims 52-66 have been added.
Claims 1-3, 5, 7, 9, 11-16, 25, 29-31, 39, 41, 42, and 52-66 are pending and under consideration.
Rejections Withdrawn
The rejection of claims 1-3, 5, 7, 9, 11-16, 25, 29-31, 39, 41, and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "isolated" Streptococcus pneumoniae membrane vesicle microparticles, is withdrawn in light of the claim amendments.
Claim Objections
Claim 1, line 1 is objected to because of the following informalities:  "An Streptococcus pneumonia" should be "A Streptococcus pneumonia".  Appropriate correction is required.
Claim 29, line 1 is objected to because of the following informalities:  "an Streptococcus pneumonia" should be "a Streptococcus pneumonia".  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 52 is the Streptococcus pneumoniae membrane vesicle microparticle according to claim 1, wherein the microparticle is present in a composition comprising MPs in an amount of at least 1 µg/ml.
	Claim 1 is drawn to a Streptococcus pneumoniae membrane vesicle microparticle (MP), wherein said MP comprises: 
i. the protein Ply at the level of >0.070 ug/ug total protein in the MP; 
ii. the protein LytA at the level of =>0.070 ug/ug total protein in the MP; 
iii. the protein PspC at the level of >0.130 pg/ug total protein in the MP; or 
iv. the protein RrgB at the level of >0.020 ug/g total protein in the MP.

	Claim 1 is not drawn to a liquid.  Thus, it is unclear in claim 52 what is meant by "at least 1 µg/ml.
Claim 54 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 54 is the composition according to claim 29, comprising MPs in an amount of at least 1 µg/ml.
	Claim 29 is a composition comprising a Streptococcus pneumoniae membrane vesicle microparticle (MP), wherein said MP comprises: 
i. the protein Ply at the level of >0.070 ug/ug total protein in the MP; 
ii. the protein LytA at the level of >0.070 ug/ug total protein in the MP; 
iii. the protein PspC at the level of >0.130 pg/ug total protein in the MP; or 
iv. the protein RrgB at the level of >0.020 ug/ug total protein in the MP according to claim 1; 
and an adjuvant.

	Claim 29 is not drawn to a liquid.  Thus, it is unclear in claim 54 what is meant by "at least 1 µg/ml.
Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 59 is the method according to claim 41, wherein the composition comprises MPs in an amount of at least 1 µg/ml.
	Claim 41 is a method for inducing protective immunity against Streptococcus pneumoniae in a subject, comprising administering to the subject a composition comprising a Streptococcus pneumoniae membrane vesicle microparticle (MP), wherein said MP comprises: 
i. the protein Ply at the level of >0.070 ug/ug total protein in the MP; 
ii. the protein LytA at the level of >0.070 ug/ug total protein in the MP; 
iii. the protein PspC at the level of >0.130 ug/g total protein in the MP; or 
iv. the protein RrgB at the level of >0.020 ug/ug total protein in the MP; 
and an adjuvant of claim 29 to the subject.

	Claim 41 is not drawn to a liquid.  Thus, it is unclear in claim 59 what is meant by "at least 1 µg/ml.
Claim Objections
Claim 1, line 1 is objected to because of the following informalities:  "An Streptococcus pneumonia" should be "A Streptococcus pneumonia".  Appropriate correction is required.
Claim 29, line 1 is objected to because of the following informalities:  "an Streptococcus pneumonia" should be "a Streptococcus pneumonia".  Appropriate correction is required.
Claims 2, 3, 5, 7, 9, 11-16, 25, 30, 31, 39, 41, 42, 53, 55-58, and 60-66 are objected to because they depend from non-allowed claims.  Appropriate correction is required.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 14, 2021